Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18   PageID.11612   Page 1 of
                                      8




        EXHIBIT 1-15
            Redacted Pursuant to ECF 453
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18 PageID.11613                          Page 2 of
                                       8
                                                                 U.S. Department of Homeland Security
                                                                 500 12th Street, SW
                                                                 Washington, D.C. 20536


                                                                 U.S. Immigration
                                                                 and Customs
                                                                 Enforcement


                         Update on the Removal Cooperative Initiative
  Purpose:
  To provide an update on U.S. Immigration and Customs Enforcement's (ICE) mid-year
  run of the Removal Cooperation Initiative (RCI) tool and progress with recalcitrant and
  at-risk of noncompliance (ARON) countries working in conjunction with the U.S.
  Department of State (DOS) or through direct contact with each country's government.

  Background:
  During the October 2016 evaluation, ICE Enforcement and Removal Operations
  (ERO) determined that 20 countries were uncooperative and 55 countries were ranked
  as ARON.

  On May 4, 2017, ERO completed the April 2017 analysis on recalcitrant and ARON
  countries. As a result of ICE's tremendous effort, in just 6 months, there are now 12
  uncooperative countries. Specifically, nine countries were removed from the list while
  one new country (Hong Kong) was added. In addition, the number of ARON countries is
  down from 55 to 47.

  A great deal of work and effort went into this endeavor to accomplish these results. Due to
  the work of ERO, along with DOS, the U.S. Department of Homeland Security (DHS), and
  other ICE counterparts, the following are the biggest highlights of success stories associated
  with the nine countries that were formally removed from the uncooperative list:

  1.




                                         ICE - 0270938
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18 PageID.11614   Page 3 of
                                               8
  Update on the Removal Cooperation Initiative
  Page 2




                             Law Enforcement Sensitive


                                 ICE - 0270939
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18 PageID.11615                 Page 4 of
                                               8
  Update on the Removal Cooperation Initiative
  Page 3




     4. Iraq
           • After numerous &marches and failure to make traction with the Iraq
             Embassy, ICE and DOS determined that it may be more productive to present
             travel document requests directly to the Ministry of Foreign Affairs in
             Baghdad.
           • This process resulted in the approval and acceptance of eight Iraqi nationals
             via a charter flight on April 19, 2017
           • Additionally, on March 12, 2017, the Government of Iraq notified DOS that
             they would accept the removal of the 1,400 non-detained final order Iraqis.
             To process these removals, the Iraq Inter-ministerial Committee of
             Deportation — comprised of representatives from the Prime Minister's Office,
             Ministry of Foreign Affairs, Ministry of Justice, and Ministry of the Interior —
             was created.

     Citizenship     Detained Final Order       Detained Final Order         Detained Final Order
      Conntn               TOTAL                Convicted CRIMINAL            NON-CRIMINAL
       IRAQ                   29                         24                           5

                      Non- Detained Final
     Citizenship            Order             Non-Detained Final Order       Detained Final Order
      Country              TOTAL               Convicted CRIMINAL             NON-CRIMINAL
        IRAQ                1,398                       898                          500


     5.




                                  Law Enforcement Sensitive


                                       ICE - 0270940
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18 PageID.11616   Page 5 of
                                               8
  Update on the Removal Cooperation Initiative
  Page 4




                             Law Enforcement Sensitive

                                 ICE - 0270941
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18 PageID.11617   Page 6 of
                                               8
  Update on the Removal Cooperation Initiative
  Page 5

     7.




     8.




                             Law Enforcement Sensitive


                                 ICE - 0270942
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18 PageID.11618   Page 7 of
                                               8
  Update on the Removal Cooperation Initiative
  Page 6




     9.




                             Law Enforcement Sensitive

                                 ICE - 0270943
              HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 2:17-cv-11910-MAG-DRG ECF No. 457-17 filed 10/23/18 PageID.11619   Page 8 of
                                               8
  Update on the Removal Cooperation Initiative
  Page 7




     1.




     2.




                                       .




                             Law Enforcement Sensitive


                                 ICE - 0270944
